DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 3/10/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The Previous rejection and objections of claims 1-13 have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-12 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially wherein the operating coil is connected to a power line connecting to the load and the switch of the latch type first relay; ... wherein the contact of the non-latch type second relay is inserted between the control circuit and the tripping coil and the closing coil of the latch type first relay, and wherein the control circuit is configured to be electrically connected to the latch type first relay via the contact of the non-latch type second relay in combination with other limitations recited in the claimed invention.
Regarding claim 13 the prior art of record fails to teach either alone or in combination all of the limitations of claim 13, especially wherein the control circuit is configured to be electrically connected to a latch type first relay and wherein the latch type first relay includes a switch, a tripping coil configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
3/12/2021